Citation Nr: 1440915	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  07-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to PTSD.

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD and/or ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 January 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding each claim on appeal, remand is required for the issuance of a Supplemental Statement of the Case (SSOC).  The most recent SSOC in this matter was issued in August 2010.  Two of the claims on appeal, service connection for hypertension and entitlement to an initial rating in excess of 30 percent for PTSD, were readjudicated in June 2013, but without issuance of a Supplemental Statement of the Case (SSOC).  Moreover, additional relevant evidence has been received since August 2010.  Issuance of an SSOC is required.  See 38 C.F.R. § 19.37.

Remand is required regarding the PTSD claim for a current examination.  The most recent VA examination was in August 2011.  In a July 2014 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran claimed his PTSD had worsened since that time.  Accordingly, a current examination must be provided.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Remand is required regarding the hypertension claim for an adequate VA examination.  At a May 2006 VA examination, the examiner opined that the Veteran's PTSD did not cause his hypertension; the examiner did not provide an opinion regarding whether the Veteran's PTSD aggravated his hypertension.  Accordingly, a new examination and opinion should be provided.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  

On remand, AOJ should obtain any additional relevant records of treatment and the Veteran should be provided VCAA notice as to secondary service connection, since he has expanded his claims to include secondary service connection for GERD and hypertension, as reflected on the title page of this document.  See 38 U.S.C.A. §§ 5103, 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran supplementary VCAA notice as to what is required to substantiate a claim for secondary service connection, since the Veteran has expanded the claims on appeal to include service connection for hypertension as secondary to PTSD and as secondary to ischemic heart disease; and for service connection for GERD as secondary to PTSD.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Once all available relevant medical records have been received, provide the Veteran an appropriate examination for the purpose of determining the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of each of the Veteran's symptoms due to PTSD.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  Once all available relevant medical records have been received, provide the Veteran an appropriate VA medical examination to determine the etiology of his GERD.  The claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  A comprehensive history of the Veteran's symptoms must be elicited.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's GERD is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated his GERD.  The examiner must consider the Veteran's lay statements, to include his assertions of gastrointestinal problems during service due to the conditions in Vietnam.  The examiner must also consider the prior medical opinions of record.  

6.  Once all available relevant medical records have been received, provide the Veteran an appropriate VA medical examination to determine the etiology of his hypertension.  The claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) began during service, began within one year of service, or was caused or aggravated by caused or aggravated by military service.  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD and/or ischemic heart disease caused or aggravated his hypertension.  If the Veteran does not have ischemic heart disease, the examiner should state this.

7.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

